Exhibit 10.1




ADMINISTRATIVE SERVICES AGREEMENT


by and among


Griffin Capital Company, LLC
Griffin Capital, LLC,
Griffin Capital Essential Asset REIT, Inc.,
Griffin Capital Essential Asset Operating Partnership, L.P.,
Griffin Capital Essential Asset TRS, Inc.
and
Griffin Capital Real Estate Company, LLC
Dated as of December 14, 2018
Effective as of January 1, 2019


 

--------------------------------------------------------------------------------

Exhibit 10.1




ADMINISTRATIVE SERVICES AGREEMENT


This ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”), dated as of December
14, 2018 and effective on January 1, 2019 (the “Effective Date”), is by and
among Griffin Capital Company, LLC, a Delaware limited liability company
(“GCC”), and Griffin Capital, LLC, a Delaware limited liability company (“GC
LLC” and, together with GCC, the “Griffin Entities” and each a “Griffin
Entity”), on the one hand, and Griffin Capital Essential Asset REIT, Inc., a
Maryland corporation (the “REIT”), Griffin Capital Essential Asset Operating
Partnership, L.P., a Delaware limited partnership (the “OP”), Griffin Capital
Essential Asset TRS, Inc., a Delaware corporation (the “TRS”), and Griffin
Capital Real Estate Company, LLC, a Delaware limited liability company (“GRECO”
and, together with the REIT, the OP and the TRS, the “Company” and each a
“Company Party”), on the other hand. The Griffin Entities and the Company shall
be collectively referred to herein as the “Parties,” and each individually a
“Party”.


WHEREAS, the REIT, the OP, GCC and GC LLC have entered into that certain
Contribution Agreement (the “Contribution Agreement”), dated as of December 14,
2018;


WHEREAS, the Griffin Entities and certain of their Affiliates have, prior to the
consummation of the transactions contemplated by the Contribution Agreement,
provided certain services to the Company Parties:


WHEREAS, the Parties have agreed that after the consummation of the transactions
contemplated by the Contribution Agreement, the Griffin Entities will continue
to provide the services described and set forth on Schedule A attached hereto
and made a part hereof (collectively, the “Services”) all on the terms and
conditions set forth herein;


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


ARTICLE I
DEFINITIONS


Section 1.1. Definitions. Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings ascribed thereto in the
Contribution Agreement.


ARTICLE II
SERVICES


Section 2.1. Appointment. The Company Parties hereby retain the Griffin Entities
to provide consulting, support and transitional services to them on the terms
and conditions set forth in this Agreement, and the Griffin Entities hereby
accept such appointment. The Company Parties agree that this appointment does
not render either Griffin Entity an advisor to the Company because, among other
reasons, the Company’s employees are the persons responsible for directing and
performing the day-to-day business affairs of the Company.


Section 2.2. Scheduled Services.


(a) Upon the terms and subject to the conditions set forth in this Agreement,
the Griffin Entities agree to provide, or to cause one or more of their
Affiliates or one or more third parties to provide, the Services to the Company.


(b) None of the obligations of the Parties under the Contribution Agreement
shall constitute Services under this Agreement.


Section 2.3. Additional Services. Each Griffin Entity agrees that, if any
Company Party identifies during the Term services that such Company Party
believes are necessary for the continued operation of its business as conducted
over the twelve (12) month period prior to the closing of the transactions
contemplated by the Contribution Agreement (the “Baseline Period”) that are not
identified on Schedule A, upon the reasonable request of such Company Party, the
Parties shall cooperate in good faith to modify Schedule A with respect to such
additional services, upon terms (including payment and/or reimbursement) and
subject to conditions to be agreed upon in good faith by the Parties. No Party
shall be obligated to perform or cause to be performed any such additional
services unless and until the Parties agree in writing as to the price,
specifications and other terms and conditions under which the applicable Party
shall provide (or cause to be provided) such other services; provided, that upon
the agreement of the Parties with respect to any such additional services, such
additional services shall thereafter be deemed “Services” within the meaning of
this Agreement and the provision of such services will be subject to the terms
of this Agreement.


 

--------------------------------------------------------------------------------

Exhibit 10.1






Section 2.4. Service Standards; Level of Service. The Griffin Entities shall
provide the Services to the Company in a prompt, professional and workmanlike
manner, and shall provide the Services to the Company at a level of quality,
responsiveness and diligence at least equal to the levels provided by such Party
during the Baseline Period, if applicable, but in any event at a level of
quality provided by such Party to its own business (the “Service Standards”) and
at a volume consistent in all material respects of such Services as utilized by
the Company during the Baseline Period. In no event shall the Griffin Entities
have an obligation to perform any Service in any other manner, amount, quality
or volume unless expressly so specified in Schedule A with respect to a
particular Service or mutually agreed upon after good faith discussions by the
Parties, as specified in Schedule A (as the same may be modified from time to
time). The Griffin Entities shall promptly notify the Company of any event or
circumstance of which the Griffin Entities have knowledge that causes, or would
be reasonably likely to cause, a material disruption in the Services.


Section 2.5. Disclaimer of Warranties. EXCEPT AS OTHERWISE PROVIDED HEREIN, EACH
PARTY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS OR WARRANTIES, AT LAW OR
IN EQUITY, WITH RESPECT TO THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT,
INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE,
TITLE, NON-INFRINGEMENT AND QUIET ENJOYMENT. NO ORAL OR WRITTEN INFORMATION OR
ADVICE GIVEN BY ANY PARTY OR ITS AUTHORIZED REPRESENTATIVES SHALL CREATE A
WARRANTY OR IN ANY WAY INCREASE THE SCOPE OF THE OTHER PARTIES’ OBLIGATIONS
UNDER THIS AGREEMENT.


Section 2.6. Subcontracting. A Griffin Entity may, with the written consent of
the Company (which shall not be unreasonably withheld, conditioned or delayed),
engage, or cause one of its Affiliates to engage, one or more parties (including
third parties and/or Affiliates of such Griffin Entity) to provide some or all
of the applicable Services to be provided by such Griffin Entity. In the event a
Griffin Entity or its Affiliates so engage any such parties, such Griffin Entity
shall remain responsible for ensuring adherence to the Service Standards in the
performance of the applicable Services, compliance by such parties with the
applicable terms of this Agreement and for the indemnification obligations set
forth in Article VIII. The Parties hereby agree that the delivery of any written
consent pursuant to this Section 2.6 shall not be subject to the notice
requirements set forth in Section 11.3 and that any such written consent may be
delivered via electronic mail.


Section 2.7. Employee Compensation. The Griffin Entities shall be solely
responsible for the payment of all employee benefits and any other direct and
indirect compensation for the employees of the Griffin Entities (or their
Affiliates or permitted subcontractors pursuant to Section 2.6) assigned to
perform the Services, as well as such employees’ worker’s compensation
insurance, employment taxes, and other applicable employer liabilities relating
to such employees as required by law. The Company may offer input to the Griffin
Entities on the compensation and associated services provided to the Company by
any such employees, but the Griffin Entities will be under no obligation to act
on such input, other than to the extent necessary to adjust the fees and
expenses allocated to the Company based on such changes to the Griffin Entities’
compensation decisions.


Section 2.8. Cybersecurity.


(a) The Griffin Entities and the Company Parties will maintain or cause to be
maintained reasonable security measures with respect to any interfaces required
between the Griffin Entities and the Company Parties in connection with the
Services in a manner generally consistent with the historical provision of the
Services and with the same standard of care as historically provided. At all
times during the Term, neither the Griffin Entities nor the Company Parties will
intentionally or knowingly introduce, and each will take commercially reasonable
measures to prevent the introduction of, into the Griffin Entities’ or the
Company Parties’ computer systems, databases, or software any viruses or any
other contaminants (including, but not limited to, codes, commands,
instructions, devices, techniques, bugs, web bugs, or design flaws) that may be
used to access (without authorization), alter, delete, threaten, infect,
assault, vandalize, defraud, disrupt, damage, disable, inhibit, or shut down
another Party's computer systems, databases, software, or other information or
property. Except as may be required in connection with the provision of the
Services, neither the Griffin Entities nor the Company Parties will
intentionally or knowingly tamper with, compromise, or attempt to circumvent any
physical or electronic security or audit measures employed by the other in the
course of its business operations, and/or intentionally or knowingly compromise
the security of the other’s computer systems and/or networks.


(b) Each of the Griffin Entities and the Company Parties shall reasonably
cooperate with the other and shall cause their respective Affiliates to
reasonably cooperate (i) in notifying the other of any Security Breach affecting
a Griffin Entity or a Company Party and (ii) in any investigation and mitigation


 

--------------------------------------------------------------------------------

Exhibit 10.1




efforts relating to such Security Breaches, in each case, in such Party’s
reasonable discretion and subject to applicable Law. As used herein, “Security
Breach” means unauthorized access to or disclosure of computerized data that
compromises the security, confidentiality or integrity of any Confidential
Information (as defined below) maintained by a Party.
Section 2.9. Cooperation.


(a) Each Company Party will share information and otherwise cooperate to the
extent necessary to facilitate the provision of the Services pursuant to this
Agreement. Each Company Party will cooperate in a commercially reasonable manner
to facilitate the provision of Services as described herein and to make
available to the Griffin Entities properly authorized personnel for the purpose
of consultation and decision.


(b) Each Company Party shall follow the reasonable policies, procedures and
practices of the Griffin Entities and their Affiliates applicable to the
Services that are in effect as of the Effective Date, as may be modified from
time to time, so long as the Company has been provided with notice (in writing,
where available) of such policies, procedures and practices.


(c) A failure of any Company Party to act in accordance with this Section 2.9
that prevents either Griffin Entity or its Affiliates or third parties, as
applicable, from providing a Service hereunder shall relieve such Griffin Entity
of its obligation to provide such Service until such time as the failure has
been cured; provided, that such Company Party has been notified promptly in
writing of such failure.


Section 2.10. Certain Changes. Either Griffin Entity may change (a) its policies
and procedures, (b) any Affiliates and/or third parties that provide any
Services or (c) the location from which any Service is provided at any time;
provided that (i) the Company shall be notified of such changes in writing and
(ii) each Griffin Entity shall remain responsible for the performance of the
applicable Services in accordance with this Agreement. Each Griffin Entity shall
provide the applicable Company Party with prompt written notice of any changes
described in the prior sentence. Any such notice shall be provided to the
applicable Company Party as soon as reasonably practicable prior to the
effectiveness of such change or, if prior notice of such change is not
practicable, as soon as reasonably practicable after the effectiveness of such
change.


Section 2.11. Relationship of Parties. Each Griffin Entity’s status shall be
that of an independent contractor, and not that of an agent or employee of the
Company. A Griffin Entity shall not hold itself out as an employee or agent of
the Company. The Company and each Griffin Entity are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers or impose any liability as such on
either of them.
Section 2.12. Other Activities of the Griffin Entities. Nothing herein contained
shall prevent either Griffin Entity or any of its Affiliates from engaging in or
earning fees from other activities, including, without limitation, the rendering
of advice to other persons (including other REITs) and the management of other
programs advised, sponsored or organized by such Griffin Entity or its
Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, employee, or stockholder of either Griffin Entity or its
Affiliates to engage in or earn fees from any other business or to render
services of any kind to any other partnership, corporation, firm, individual,
trust or association; provided, however, the Griffin Entities shall be
prohibited from sponsoring, acquiring, advising or managing any new real estate
program focused on net lease office or industrial commercial real estate
properties for five years following the date of this Agreement; provided,
further, however, the foregoing prohibition shall not restrict the Griffin
Entities from continuing to carry on any other business activity that any of
them currently engage in as of the date hereof.


ARTICLE III
LIMITATIONS


Section 3.1. General Limitations.


(a) In no event shall either Griffin Entity, pursuant to this Agreement, be
obligated to maintain the employment of any specific employee or acquire any
specific additional equipment or software, unless the applicable Company Party
agrees to bear its allocated portion of any associated costs (such allocation to
be mutually agreed); provided that each Griffin Entity shall remain responsible
for the performance of the applicable Services in accordance with this
Agreement.


(b) Neither Griffin Entity shall be obligated to provide, or cause to be
provided, any Service to the extent that the provision of such Service would
require such Griffin Entity, any of its Affiliates or any of their respective
officers, directors, managers, members, employees, agents or representatives to
violate any applicable Laws.




 

--------------------------------------------------------------------------------

Exhibit 10.1




Section 3.2. Third Party Consents and Limitations.


(a) Prior to providing the applicable Service, each Griffin Entity will have
obtained, with the reasonably requested cooperation of the Company, any third
party consents necessary for provision of such applicable Service during the
Term. The reasonable costs associated with obtaining any required third party
consents shall be borne by the Company Party receiving the applicable Service.


(b) Each Company Party acknowledges and agrees that any Services provided
through third parties or using third party Intellectual Property are subject to
the terms and conditions of any applicable agreements between the applicable
Griffin Entity or its Affiliate and such third parties, copies of which have
been, or will be, as applicable, made available to the applicable Company Party.


Section 3.3. Force Majeure. In the event that either Griffin Entity is wholly or
partially prevented from, or delayed in, providing one or more Services, or one
or more Services are interrupted or suspended, by reason of events beyond its
reasonable control (including acts of God, acts, orders, restrictions or
interventions of any civil, military or government authority, fire, explosion,
accident, floods, earthquakes, embargoes, epidemics, war (declared or
undeclared), acts of terrorism, hostilities, invasions, revolutions, rebellions,
insurrections, sabotages, nuclear disaster, labor strikes, civil unrest, riots,
power or other utility failures, disruptions or other failures in internet or
other telecommunications lines, networks and backbones, delay in transportation,
loss or destruction of property and/or changes in Laws) (each, a “Force Majeure
Event”), provided that such Griffin Entity is taking commercially reasonable
steps to minimize the impact and duration of such Force Majeure Event, such
Griffin Entity shall not be obligated to deliver the affected Services during
such period, and the applicable Company Party shall not be obligated to pay for
any Services not delivered.


ARTICLE IV
PAYMENT


Section 4.1. Fees. Commencing on the Effective Date, GCC shall be entitled to
receive a consulting fee in consideration for the services rendered under this
Agreement in an amount equal to $268,250 per month (the “Consulting Fee”), which
amount was determined based on actual costs anticipated to be incurred by GCC
for providing such services. The initial estimate of the costs to provide such
services is reflected on the budget attached hereto as Schedule B. The
Consulting Fee shall be payable monthly in arrears by the Company in cash. The
Parties agree that a review with respect to determining the costs of providing
the Services shall be performed at least annually, according to procedures to be
mutually agreed upon by the Parties and an annual budget shall be created upon
this review and approved by the Parties. The Griffin Entities agree to provide
quarterly statements detailing fees and expenses incurred for each quarter and
will consult with the Company regarding the need to reforecast annual expected
costs as necessary. The Consulting Fee will be adjusted to reflect each new
annual budget and any agreed upon interim updates. The Parties will mutually
agree on any annual changes to such Consulting Fee prior to such Consulting Fees
being charged to the Company.


Section 4.2. Expenses.


(a) In addition to the compensation paid to GCC pursuant to Section 4.1, the
Company shall pay directly or reimburse each Griffin Entity for the actual cost
of any reasonable third-party expenses paid or incurred by the Griffin Entities
and its Affiliates on behalf of the Company in connection with the services it
provides to the Company pursuant to this Agreement; provided, however, that such
Griffin Entity shall obtain the Company’s approval (which approval shall not be
unreasonably withheld) prior to incurring any third-party expenses for the
account of, or reimbursable by, the Company, or in the alternative, if such
Griffin Entity expenses are subsequently agreed to by the Company.


(b) Notwithstanding anything else in this Agreement to the contrary, the Company
shall not be required to reimburse either Griffin Entity for any administrative
service expenses, including overhead, personnel costs and costs of goods used in
the performance of Services hereunder.


(c) Expenses incurred by a Griffin Entity on behalf of the Company and payable
pursuant to this Section 4.2 shall be reimbursed no less than monthly to such
Griffin Entity. The Griffin Entity shall deliver to the Company a statement
within twenty (20) days of the end of any calendar month documenting the
expenses of the Company during such month which are to be reimbursed pursuant to
this Section 4.2 and shall also deliver such statement to the Company within
twenty (20) days of the termination date.




 

--------------------------------------------------------------------------------

Exhibit 10.1




ARTICLE V
CONFIDENTIALITY


Section 5.1. Confidentiality.


(a) Each Party may receive (or otherwise have access to) Confidential
Information of the other Parties (both orally and in writing) in connection with
the provision of the Services. “Confidential Information” means any information,
whether or not designated or containing any marking such as “Confidential,”
“Proprietary,” or some similar designation, related to any Party and its
services, properties, business, assets and financial condition relating to the
business, finances, technology or operations of such Party or its Affiliates.
Such information may include financial, technical, legal, marketing, network,
and/or other business information, reports, records, or data (including, but not
limited to, computer programs, code, systems, applications, analyses, passwords,
procedures, output, information regarding software, sales data, vendor lists,
customer lists, and employee- or customer-related information, personally
identifiable information, business strategies, advertising and promotional
plans, creative concepts, specifications, designs, and/or other material). Each
Party agrees to treat all Confidential Information provided by the other
Parties, or which such Party otherwise has access to, pursuant to this Agreement
as proprietary and confidential to the other Parties, as applicable, and to hold
such Confidential Information in confidence. No Party shall (without the prior
written consent of the applicable other Party) disclose or permit disclosure of
such Confidential Information to any third party; provided, that any Party may
disclose such Confidential Information to any permitted third party
subcontractors and its Affiliates’ current employees, officers, or directors, or
legal or financial representatives, in each case, who have a legitimate need to
know such Confidential Information for the purpose of facilitating the provision
of the Services and who have previously agreed in writing (including as a
condition of their employment, contract or agency) to be bound by terms
respecting the protection of such Confidential Information which are no less
protective as the terms of this Agreement. Each Party agrees to safeguard all
Confidential Information of the other Parties with at least the same degree of
care as such Party uses to protect its own Confidential Information, but in no
event shall such degree of care be less than a reasonable degree of care. Each
Party shall only use the other Party’s Confidential Information solely for the
purpose of fulfilling its obligations under this Agreement and facilitating the
provision of the Services. Such Party shall not, and shall cause its Affiliates
and permitted third party subcontractors not to, at any time, collect, use,
sell, license, transfer, make available or disclose any other Party’s
Confidential Information for its own benefit, the benefit of its Affiliates (or
agents, subcontractors or representatives) or for the benefit of others. Each
Party will be responsible for any violation of the confidentiality provisions of
this Section 5.1(a) by any person or entity to whom it has disclosed
Confidential Information, its subcontractors and its Affiliates’ employees,
officers and directors, and legal or financial representatives. Notwithstanding
the foregoing, this Section 5.1(a) shall not apply to any information that a
Party can demonstrate (a) was, at the time of disclosure to it, in the public
domain through no fault of such Party, (b) was received after disclosure to it
from a third party who had a lawful right to disclose such information to it, or
(c) was independently developed by the receiving Party.


(b) All Confidential Information transmitted or disclosed hereunder will be and
remain the property of the Party to which such Confidential Information applies,
and each Party shall promptly (at the applicable Party’s sole election) destroy
or return to such Party all copies thereof upon termination or expiration of
this Agreement, or upon the written request of such Party; provided, that no
Party shall be required to destroy any Confidential Information that is stored
solely as a result of a backup created in the ordinary course of business and is
not readily destroyable or that is stored on the computers of the personnel of
such Party and/or its Affiliates and subject to deletion in accordance with such
Party’s and/or its Affiliates’ electronic information management practices
(subject to extended retention by such Party’s or its Affiliates’ compliance and
legal department personnel in accordance with any applicable existing document
retention/destruction policy). Upon the request of the applicable Party, the
other Parties shall provide notice of any such applicable destruction in
writing.


ARTICLE VI
INTELLECTUAL PROPERTY


Section 6.1. Ownership of Intellectual Property.


(a) Each Party acknowledges and agrees that the Parties shall each retain
exclusive rights to and ownership of its Intellectual Property, and no license
or other right, express or implied, is granted hereunder by any Party to its
Intellectual Property.
(b) As between the Griffin Entities and the Company, each of the Griffin
Entities shall exclusively own all right, title and interest throughout the
world in and to all business processes and other Intellectual Property rights
created by it in connection with the performance of the Services (“Griffin
Intellectual Property”), and each Company Party hereby assigns any and all
right, title or interest it may have


 

--------------------------------------------------------------------------------

Exhibit 10.1




in any such Griffin Intellectual Property to the applicable Griffin Entity. Each
Company Party shall execute any documents and take any other actions reasonably
requested by the applicable Griffin Entity to effectuate the purposes of the
preceding sentence. Each Griffin Entity hereby grants to the Company a
royalty-free, fully paid-up, non-exclusive license to use the Griffin
Intellectual Property during the Term, solely to the extent necessary for the
Company to receive the benefit of the Services.


ARTICLE VII
LIMITATION OF LIABILITY


Section 7.1. Limitation of Liability. In no event shall any Party be liable
under or in connection with this Agreement for consequential, incidental,
special, indirect, treble or punitive Losses, Losses based on either the reduced
current or future profitability or earnings or Losses based on a multiple of
such profitability, earnings or other factor, or reduction therein (it being
understood that all Losses shall for purposes of this Article VII be determined
and calculated on a direct, dollar-for-dollar basis), except in the case of
liabilities arising from third-party claims. Other than in the case of Losses
arising out of or resulting from fraud, intentional misrepresentation or willful
misconduct, the liability of any Party to the other Parties hereunder shall not
exceed the aggregate amounts actually due and payable pursuant to Article IV and
Section 11.1, as applicable, hereunder from the Effective Date through the date
the claim accrued.


ARTICLE VIII
INDEMNIFICATION


Section 8.1. GCC’s Indemnification of the Company. Subject to the terms of this
Article VIII, GCC agrees from and after the Effective Date to indemnify, defend
and hold harmless the Company from and against any and all Losses arising out
of, resulting from or relating to third-party claims arising out of a material
breach by GCC of any provision of this Agreement
Section 8.2. GC LLC’s Indemnification of the Company. Subject to the terms of
Article VII and this Article VIII, GC LLC agrees from and after the Effective
Date to indemnify, defend and hold harmless the Company from and against any and
all Losses arising out of, resulting from or relating to third-party claims
arising out of a material breach by GC LLC of any provision of this Agreement.


Section 8.3. Indemnification of the Griffin Entities. Subject to the terms of
Article VII and this Article VIII, the Company agrees from and after the
Effective Date to indemnify, defend and hold harmless each of the Griffin
Entities from and against any and all Losses arising out of, resulting from or
relating to third party claims arising out of a material breach by the Company
of any provision of this Agreement.


Section 8.4. Indemnification Procedures. In the event either Griffin Entity or
the Company shall have a claim for indemnity against the other applicable Party,
the applicable Parties shall follow the procedures set forth in Article 7 of the
Contribution Agreement.


ARTICLE IX
TERM AND TERMINATION


Section 9.1. Term of Agreement. This Agreement shall become effective on the
Effective Date and shall continue in operation, unless earlier terminated as
provided in this Article IX, until the first anniversary of the Effective Date
(the “Initial Term”). This Agreement shall automatically renew for successive
one-year terms unless a Party provides written notice of its intention to
terminate this Agreement no later than ninety (90) days prior to the expiration
of the Initial Term or any successive term (each a “Renewal Term”; the Initial
Term and any Renewal Term are sometimes referred to as the “Term”), as
applicable. If there is no approved budget for the successive Term, the prior
year budget shall remain in effect until a new budget is approved.


Section 9.2. Termination.


(a) Partial Termination. Any Company Party may, on written notice to the
applicable Griffin Entity, terminate any Service due to it and thereafter such
terminated Service shall be deemed deleted from Schedule A. Any termination
notice delivered by a Company Party shall identify the specific Service or
Services to be terminated, and the effective date of such termination, which
must be a date at least ninety (90) days from the date such termination notice
is received. For any terminated Services which required the software or other
services of a third party (i) if the Griffin Entity providing such Services paid
for such software or services in advance, such Griffin Entity may invoice the
applicable Company Party any portion of such advance payments allocable on a
reasonable basis to the Company Party receiving such Services, and (ii) if, as a
result of such termination, the Griffin Entity providing such Services
terminates all or part


 

--------------------------------------------------------------------------------

Exhibit 10.1




of its agreement with the third party, such Griffin Entity may invoice the
Company Party receiving such Services for any applicable termination fees
allocable on a reasonable basis to such Company Party. Neither Griffin Entity
shall enter into any new agreements with third parties for software or services
that include any termination fees that would be charged to a Company Party
without such Company Party’s prior written consent, which consent shall not be
unreasonably withheld. After the Initial Term, a Griffin Entity may terminate a
Service upon ninety (90) days written notice to the applicable Company Party if
such Griffin Entity is no longer providing such Service to itself or any of its
Affiliates.


(b) Automatic Termination. This Agreement shall automatically terminate upon the
earlier of (i) the termination of the provision of all Services or (ii) the
expiration of the Term.


(c) Termination for Change of Control. A Party may terminate this Agreement at
any time upon the occurrence of a “Change of Control Event” by providing the
other Parties no less than ninety (90) days prior written notice of its
intention to terminate this Agreement (excluding the termination of any
sublease, which requires one hundred eighty (180) days prior written notice. As
used herein, a “Change of Control Event” means (i) the sale of all or
substantially all of the assets of a Party, or (ii) a sale of equity interests,
merger, consolidation, recapitalization or reorganization of a Party, unless
securities representing more than fifty percent (50%) of the total voting power
after such sale of equity interests, merger, consolidation, recapitalization or
reorganization are beneficially owned, directly or indirectly, by the Persons
who beneficially owned such Party’s outstanding voting securities immediately
prior to such transaction; provided, however, that neither the merger of the
REIT with and into Griffin Capital Essential Asset REIT II, Inc. or any
subsidiary thereof, nor the merger of Griffin Capital Essential Asset Operating
Partnership II, L.P. with and into the OP shall constitute a Change of Control
Event.


(d) Termination for Default. In the event: (i) any Company Party shall fail to
pay for any or all Services in accordance with the terms of this Agreement; (ii)
of any default by either Griffin Entity, in any material respect, in the due
performance or observance by it of any of the other terms, covenants or
agreements contained in this Agreement; or (iii) any Party shall become or be
adjudicated insolvent and/or bankrupt, or a receiver or trustee shall be
appointed for any Party or its property or a petition for reorganization or
arrangement under any bankruptcy or insolvency Law shall be approved, or any
Party shall file a voluntary petition in bankruptcy or shall consent to the
appointment of a receiver or trustee (in each such case, the “Defaulting
Party”); then the non-Defaulting Party shall have the right, at its sole
discretion, (A) in the case of a default under clause (iii), to terminate
immediately the applicable Service(s) and/or this Agreement and its
participation with the Defaulting Party under this Agreement; and (B) in the
case of a default under clause (i) or (ii), to terminate the applicable
Service(s) and/or this Agreement and its participation with the Defaulting Party
under this Agreement if the Defaulting Party has failed to (x) cure the default
within thirty (30) days after receiving written notice of such default, or (y)
take substantial steps towards and diligently pursue the curing of the default.


Section 9.3. Effect of Termination. In the event that this Agreement or a
Service is terminated:
(a) Each Company Party agrees and acknowledges that the obligation of the
Griffin Entities to provide the terminated Services, or to cause the terminated
Services to be provided, hereunder shall immediately cease. Upon cessation of a
Griffin Entity’s obligation to provide any Service, the Company Parties, as
applicable, shall stop using, directly or indirectly, such Service. To the
extent the Company terminates this Agreement pursuant to Section 9.2(d)(ii)
above, the Company shall no longer be required to pay the monthly Consulting
Fee.


(b) Upon request, each Company Party shall return to the Griffin Entities all
tangible personal property and books, records or files owned by the Griffin
Entities and used in connection with the provision of Services that are in its
possession as of the termination date. Upon request, each Griffin Entity shall
return to the Company Parties all tangible personal property and books, records
or files owned by the Company Parties and used in connection with the provision
of Services that are in its possession as of the termination date.


(c) In the event that this Agreement is terminated, the following matters shall
survive the termination of this Agreement: (i) the rights and obligations of
each Party under Articles V, VI, VII, VIII, this Section 9.3, Article X and
Article XI and (ii) the obligations under Article IV of the Company to pay the
applicable fees and expenses for Services furnished prior to the effective date
of termination.


ARTICLE X
DISPUTE RESOLUTION


Section 10.1. Party Representatives. Each Party will appoint a representative (a
“Service Representative”) responsible for coordinating and managing the delivery
and receipt of the Services, as


 

--------------------------------------------------------------------------------

Exhibit 10.1




applicable, which Service Representative will have authority to act on such
Party’s behalf with respect to matters relating to this Agreement. The Service
Representatives will work in good faith to address any issues involving the
Parties’ relationship under this Agreement
.
Section 10.2. Escalation Procedure. The Parties shall attempt to resolve any
dispute, controversy or claim arising out of, in connection with, or relating to
this Agreement, whether sounding in contract or tort and whether arising during
or after termination of this Agreement (each, a “Dispute”) in accordance with
the following procedures: Upon the written request of any Party, a senior
executive officer of the Griffin Entities or a designee of such person and a
senior executive officer of the Company or that person’s designee shall meet and
attempt to resolve any Dispute between them. If such Dispute is not resolved by
discussions between such officers within ten (10) days after a Party’s written
request was made, then any Party may commence a proceeding relating to such
Dispute in accordance with Section 11.11. No Party may commence a proceeding
with respect to a Dispute unless and until the foregoing procedure has been
concluded with respect to the underlying Dispute.


ARTICLE XI
MISCELLANEOUS


Section 11.1. Services Provided to the Griffin Entities. The Parties agree that
from time to time certain employees of the Company may provide, or cause to be
provided, services to the Griffin Entities during the Term. Any such services
provided by such employees of the Company shall be provided to the Griffin
Entities at cost. The provision of such services shall be subject to all of the
same rights, terms, covenants, conditions as the Services under, and indemnity,
confidentiality, and all of the other provisions of, this Agreement, unless the
applicable Parties agree otherwise in writing.


Section 11.2. Non-Solicitation. Each Party covenants that, until the later to
occur of (i) the two-year anniversary of the Effective Date and (ii) the
one-year anniversary of the termination of this Agreement, such Party shall not,
and shall cause their Affiliates not to, solicit the employment of any person
who is, or was during the three-month period immediately prior to such
solicitation, employed as an employee, contractor or consultant by the other
Party or any of their subsidiaries during such period on a full- or part-time
basis. The foregoing shall not prohibit any general solicitation of employees,
contractors or consultants or public advertising of employment opportunities
(including through the use of employment agencies) not specifically directed at
any such employees, contractors or consultants, nor shall it prohibit a Party or
its Affiliates from hiring any such employee, contractor or consultant who seeks
employment or engagement with such Party or their on his or her own initiative,
without any prior solicitation by such Party or any of their Affiliates.
Furthermore, the foregoing shall not prohibit the Company from hiring employees
of the Griffin Entities in connection with the transactions contemplated by the
Contribution Agreement.


Section 11.3. Insurance. The Griffin Entities shall maintain, at their sole cost
and expense, at all times during the Term (and for a period of time continuing
for no less than twenty-four (24) months following the Term), a professional
liability insurance (errors and omissions) policy with coverages and policy
related to the services to be provided under this Agreement as then maintained
by the Griffin Entities and its Affiliates and with coverages of no less than
$10 million. The Company shall be a named as an “additional insured” under such
policy. All insurance required to be carried by the Griffin Entities shall be
written with companies having a policyholder and asset rate, as circulated by
Best’s Insurance Reports, of [A-:VIII] or better. On or prior to the date hereof
and from time to time upon the Company’s request, the Griffin Entities shall
provide certificates of insurance evidencing such coverage and such other
documentation (including a copy of the policy) as may be requested.


Section 11.4. Notices.


(a) All notices, requests, claims, demands and other communications under this
Agreement shall be in writing (including a writing delivered by facsimile
transmission) and shall be deemed given (i) when delivered, if sent by
registered or certified mail (return receipt requested); (ii) when delivered, if
delivered personally or sent by facsimile (with proof of transmission); or (iii)
on the Business Day after deposit (with proof of deposit), if sent by overnight
mail or overnight courier; in each case, unless otherwise specified or provided
in this Agreement, to the Parties at the following addresses (or at such other
address or fax number for a Party as will be specified by like notice):


As to the Company:
Griffin Capital Essential Asset REIT, Inc.
Griffin Capital Plaza
1520 E. Grand Avenue
El Segundo, CA 90245
Attention: Michael J. Escalante


 

--------------------------------------------------------------------------------

Exhibit 10.1




Email: mescalante@griffincapital.com


As to GCC and GC LLC:
Griffin Capital Company, LLC
Griffin Capital Plaza
1520 E. Grand Avenue
El Segundo, CA 90245
Attention: Kevin A. Shields
Email: shields@griffincapital.com
 
(b) The inability to deliver any notice, demand or request because the Party to
whom it is properly addressed in accordance with this Section 11.3 refused
delivery thereof or no longer can be located at that address shall constitute
delivery thereof to such Party.


(c) Each Party shall have the right from time to time to designate by written
notice to the other Parties hereto such other person or persons and such other
place or places as said Party may desire written notices to be delivered or sent
in accordance herewith.


(d) Notices and consents signed and given by an attorney for a Party shall be
effective and binding upon that Party.


Section 11.5. Amendment. Except as set forth in Sections 2.3 and 9.2(a) hereof,
no provision of this Agreement or of any documents or instrument entered into,
given or made pursuant to this Agreement may be amended, changed, waived,
discharged or terminated except by an instrument in writing, signed by the Party
against whom enforcement of the amendment, change, waiver, discharge or
termination is sought.


Section 11.6. Entire Agreement. This Agreement (and all exhibits and schedules
hereto) constitutes and contains the entire agreement and understanding of the
Parties with respect to the subject matter hereof and supersedes all prior
negotiations, correspondence, understandings, agreements and contracts, whether
written or oral, among the Parties respecting the subject matter hereof. No
representation, promise, inducement or statement of intention has been made by
any of the Parties which is not embodied in this Agreement, or in the attached
schedules or the written certificates or instruments of assignment or conveyance
delivered pursuant to this Agreement, and none of the Parties shall be bound by
or liable for any alleged representations, promise, inducement or statement of
intention not therein so set forth.


Section 11.7. No Waiver. No failure of any Party to exercise any power given
such Party hereunder or to insist upon strict compliance by the other Parties
with their obligations hereunder shall constitute a waiver of any Party’s right
to demand strict compliance with the terms of this Agreement.


Section 11.8. Counterparts. This Agreement, any document or instrument entered
into, given or made pursuant to this Agreement or authorized hereby, and any
amendment or supplement thereto may be executed in two or more counterparts,
and, when so executed, will have the same force and effect as though all
signatures appeared on a single document. Any signature page of this Agreement
or of such an amendment, supplement, document or instrument may be detached from
any counterpart without impairing the legal effect of any signatures thereon,
and may be attached to another counterpart identical in form thereto but having
attached to it one or more additional signature pages. Any counterpart
transmitted via email in format in portable document format (.pdf) shall be
treated as originals for all purposes as to the parties so transmitting.


Section 11.9. Payments. Except as otherwise provided herein, payment of all
amounts required by the terms of this Agreement shall be made in the United
States of America and in immediately available funds of the United States of
America which, at the time of payment, is accepted for the payment of all public
and private obligations and debts.


Section 11.10. Successors and Assigns. This Agreement shall be binding upon and
insure to the benefit of the successors and permitted assigns of the respective
Parties hereto. No assignment of this Agreement, in whole or in part, shall be
made without the prior written consent of the non-assigning Parties (and shall
not relieve the assigning party from liability hereunder) and any proposed
assignment of this Agreement in contravention of the foregoing shall be null and
void ab initio.


Section 11.11. Applicable Law; Venue.


(a) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of California without giving effect to the conflict
of law rules and principles of that


 

--------------------------------------------------------------------------------

Exhibit 10.1




state. To the fullest extent permitted by Law, the Parties hereby
unconditionally and irrevocably waive and release any claim that the Law of any
other jurisdiction governs this Agreement.


(b) To the maximum extent permitted by applicable Law, any legal suit, action or
proceeding against any of the Parties hereto arising out of or relating to this
Agreement shall be instituted in any federal or state court in Los Angeles,
California, and each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of any such court in any such suit, action or proceeding. Each of
the Parties hereby agrees to venue in such courts and hereby waives, to the
fullest extent permitted by Law, any claim that any such action or proceeding
was brought in an inconvenient forum.


(c) Each of the Parties hereto irrevocably waives its right to a trial by jury
with respect to any action, proceeding or claim arising out of or relating to
this Agreement.


Section 11.12. Construction of Agreement. The language in all parts of this
Agreement shall be in all cases construed simply according to its fair meaning
and not strictly for or against any of the Parties hereto. Headings at the
beginning of sections of this Agreement are solely for the convenience of the
Parties and are not a part of this Agreement. When required by the context,
whenever the singular number is used in this Agreement, the same shall include
the plural, and the plural shall include the singular, the masculine gender
shall include the feminine and neuter genders, and vice versa.


Section 11.13. Severability. If any term or provision of this Agreement is
determined to be illegal, unconscionable or unenforceable, all of the other
terms, provisions and sections hereof will nevertheless remain effective and be
in force to the fullest extent permitted by Law.


Section 11.14. Further Assurances. Each of the Parties agrees to execute such
instruments and take such further actions after the Effective Date as may be
reasonably necessary to carry out the provisions of this Agreement provided that
no material additional cost or liability shall be created thereby.


Section 11.15. No Third Party Beneficiary. It is specifically understood and
agreed that no person shall be a third party beneficiary under this Agreement,
and that none of the provisions of this Agreement shall be for the benefit of or
be enforceable by anyone other than the Parties hereto and their assignees, and
that only the Parties hereto and their permitted assignees shall have rights
hereunder.


Section 11.16. Binding Agreement. Subject to the foregoing limitations, this
Agreement shall extend to, and shall bind, the respective heirs, executors,
personal representatives, successors and assigns of each Company Party and each
Griffin Entity.


[Remainder of page intentionally left blank]




 

--------------------------------------------------------------------------------

Exhibit 10.1






IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.
 




Griffin Capital Company, LLC
 
 
 
 
By:
/s/ Joseph E. Miller
 
Name:
Joseph E. Miller
 
Title:
Chief Financial Officer and Chief Operating Officer
 
 
 
 
Griffin Capital, LLC
 
 
 
 
By:
/s/ Joseph E. Miller
 
Name:
Joseph E. Miller
 
Title:
Chief Financial Officer
 
 
 
 
Griffin Capital Essential Asset REIT, Inc.
 
 
 
 
By:
/s/ Javier F. Bitar
 
Name:
Javier F. Bitar
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
Griffin Capital Essential Asset Operating Partnership, L.P.
 
 
 
 
By:
/s/ Javier F. Bitar
 
Name:
Javier F. Bitar
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
Griffin Capital Essential Asset TRS, Inc.
 
 
 
 
By:
/s/ Javier F. Bitar
 
Name:
Javier F. Bitar
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
Griffin Capital Real Estate Company, LLC
 
 
 
 
By:
/s/ Javier F. Bitar
 
Name:
Javier F. Bitar
 
Title:
Chief Financial Officer













 